                                                                  Case 3:20-cv-01748-BAS-WVG Document 4 Filed 10/20/20 PageID.82 Page 1 of 2




                                                                    1   Jonah A. Grossbardt (State Bar No. 283584)
                                                                        SRIPLAW, P.A.
                                                                    2   1801 Century Park East
                                                                    3   Suite 1100
                                                                        Los Angeles, CA 90067
                                                                    4
                                                                        323.364.6565 – Telephone
                                                                    5   561.404.4353 – Facsimile
                                                                    6   jonah.grossbardt@sriplaw.com

                                                                    7   Attorneys for Defendants
                                                                    8   BF ADVANCE LLC AND JOSEPH COHEN
                                                                    9
          CALIFORNIA ♦ GEORGIA ♦ FLORIDA ♦ TENNESSEE ♦ NEW YORK




                                                                   10                      UNITED STATES DISTRICT COURT
                                                                   11
                                                                                          SOUTHERN DISTRICT OF CALIFORNIA
                                                                   12
                                                                   13   ANTON EWING,                           CASE NO.: 3:20-cv-01748-BAS-WVG
SRIPLAW




                                                                   14                             Plaintiff,
                                                                   15                                          NOTICE OF MOTION AND
                                                                        v.                                     MOTION OF DEFENDANTS BF
                                                                   16
                                                                                                               ADVANCE LLC AND JOSEPH
                                                                   17   BF ADVANCE LLC AND                     COHEN FOR A STAY AND FOR AN
                                                                   18   JOSEPH COHEN,                          ORDER REQUIRING PLAINTIFF
                                                                                                               ANTON EWING TO A POST A
                                                                   19                          Defendants.     BOND AS A VEXATIOUS
                                                                   20                                          LITIGANT PURSUANT TO
                                                                                                               CALIFORNIA CODE OF CIVIL
                                                                   21
                                                                                                               PROCEDURE § 391.1
                                                                   22
                                                                   23                                          Date: November 23, 2020
                                                                                                               Time: N/A
                                                                   24                                          Ctrm: 4B
                                                                   25                                          Judge: Hon. Cynthia A. Bashant
                                                                   26                                          NO ORAL ARGUMENT UNLESS
                                                                   27                                          REQUESTED BY THE COURT
                                                                   28

                                                                                                                1
                                                                                                                                  NOTICE OF MOTION AND MOTION OF
                                                                                                                     DEFENDANTS BF ADVANCE LLC AND JOSEPH COHEN
                                                                                                                                CASE NO.: 3:20-CV-01748-BAS-WVG
                                                                  Case 3:20-cv-01748-BAS-WVG Document 4 Filed 10/20/20 PageID.83 Page 2 of 2




                                                                    1         TO ALL PARTIES AND TO THEIR ATTORNEYS OF RECORD
                                                                    2   HEREIN:
                                                                    3         PLEASE TAKE NOTICE THAT on November 23, 2020 or as soon
                                                                    4   thereafter as this matter may be heard in the above-entitled Court, located in
                                                                    5   Courtroom 4B at the United States Courthouse, 221 West Broadway, San Diego,
                                                                    6   California, 92101, Defendants BF Advance LLC and Joseph Cohen will and
                                                                    7   hereby do move to stay this litigation and to require Plaintiff Anton Ewing to post
                                                                    8   a bond as security for costs. This motion is made on the grounds that a) Plaintiff
                                                                    9   has been declared a vexatious litigant and has a demonstrated a history of
          CALIFORNIA ♦ GEORGIA ♦ FLORIDA ♦ TENNESSEE ♦ NEW YORK




                                                                   10   vexatious litigation, b) the present lawsuit is frivolous and harassing, c) a bond as
                                                                   11   security for costs is needed to protect BF Advance LLC and Joseph Cohen.
                                                                   12         This motion is based on this Notice and the accompanying Memorandum of
                                                                   13   Points and Authorities in support thereof, the Declarations of Jonah A. Grossbardt,
SRIPLAW




                                                                   14   Defendants’ Request for Judicial Notice, filed concurrently herewith, all other
                                                                   15   documents on file in this action, and upon such oral and documentary evidence as
                                                                   16   may be allowed at the hearing of this motion.
                                                                   17   DATED: October 20, 2020                 Respectfully submitted,
                                                                   18
                                                                   19                                           /s/ Jonah A. Grossbardt
                                                                   20                                           JONAH A. GROSSBARDT
                                                                                                                SRIPLAW, P.A.
                                                                   21
                                                                                                                Attorneys for Defendants BF Advance LLC
                                                                   22                                           and Joseph Cohen
                                                                   23
                                                                   24
                                                                   25
                                                                   26
                                                                   27
                                                                   28

                                                                                                                   2
                                                                                                                                     NOTICE OF MOTION AND MOTION OF
                                                                                                                        DEFENDANTS BF ADVANCE LLC AND JOSEPH COHEN
                                                                                                                                   CASE NO.: 3:20-CV-01748-BAS-WVG
